DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for benefit under 35 U.S.C. 119(e). 
Status of the Claims
Claims 1-4, 12-14, 16, 24, 30, 32, 40, 44, 59, 61, 63, 112, 134-135, 137 are pending.
Claims 112, 134-135 and 137 are withdrawn as being directed to a non-elected invention.
Claims 1-4, 12-14, 16, 24, 30, 32, 40, 44, 59, 61, 63 are examined herein.
Election/Restrictions
Applicant’s election of the invention of Group I in the reply filed on 01/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 16, 24, 30, 32, 40, 44, 59, 61, 63 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, et al. (Antonie Van Leeuwenhoek 100.4 (2011): 557-568) in view of Singh, et al. (Rice Science 20.2 (2013): 129-138) and Leps et al. (US 5113619 A), taken with evidence of GenBank Accession AB325535, dated 04/10/2014.
Applicant claims a treated monocot plant seed comprising a solid coating on at least a portion of an outer surface of the seed, the coating comprising cyanobacteria comprised of an Aulosira species and a Tolypothrix species, wherein a list of additional properties in the alternative applies including (1) the coating is free of an agriculturally acceptable adjuvant and/or an agriculturally acceptable excipient (Claim 1), the treated monocot plant seed of claim 1, wherein the coating is free of an agriculturally acceptable adjuvant or an agriculturally acceptable excipient (Claim 2), the treated monocot plant seed of claim 1, wherein the coating is free of an agriculturally acceptable adjuvant and an agriculturally acceptable excipient (Claim 3), the treated monocot plant seed of claim 1, wherein the coating further comprises the adjuvant and/or the excipient in an amount less than 0.08, 0.07, 0.06. 0.05, 0.04. 0.03, 0.02, or 0.01 gram per gram of seed (Claim 4), the treated monocot plant seed of claim 1, wherein at least one of the following: grain yield resulting from the treated monocot plant 
and/or nitrogen uptake resulting from the treated monocot plant seed is at least 5, 6, 7, 8.9, 10, 11. 12. 13, 14, 15. 16, 17, 18. 19. 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 35, 40, 45, 50, 55. 60, 65 or 70% greater than nitrogen uptake resulting from the same monocot plant seed that is not treated with the coating when grown under the greenhouse conditions; 
and/or biomass resulting from the treated monocot plant seed is at least 2, 3, 4, 5, 6, 7, 8. 9, 10, 11. 12. 13, 14, 15. 16, 17, 18. 19. 20, 21, 22, 23, 24, or 25% greater than biomass resulting from the same monocot plant seed that is not treated with the coating when grown under the greenhouse conditions, 
and/or lateral root growth, lateral root hair growth, vertical root growth or root branching resulting from the treated monocot plant seed exhibits increased branching as compared to lateral root growth, lateral root hair growth, vertical root growth or root branching resulting from the same monocot plant seed that is not treated with the coating when grown under the greenhouse conditions; 
and/or nutrient uptake resulting from the treated monocot plant seed is at least 2, 3, 4, 5, 6. 7, 8, 9, or 10% greater than nutrient uptake resulting from the same monocot plant seed that is not treated with the coating when grown under the greenhouse conditions (Claim 16), the treated monocot plant seed of claim 16, wherein at least one of the following: the treated monocot plant seed is rice, and either: grain yield is treated monocot plant seed of claim 1 to germinate: wherein either: 8TBIO/3000.US PATENT (A) grain yield resulting from the treated monocot plant seed other than rice is at 2 s-2 photosynthetically active radiation to provide a 14 h 
Singh (2011) teaches rice seeds inoculated with a suspension of different nitrogen-fixing cyanobacteria including Anabaena oryzae, A. doliolum, Phormidium fragile, Calothrix geitonos, Hapalosiphon intricatus, Aulosira fertilissima, Tolypothrix tenuis, Oscillatoria acuta and Plectonema boryanum.  The seeds were then potted, grown and harvested, whereupon the plants were assayed for various characteristics.  (p. 558 right col. ¶ 2 – p. 560 right col. ¶ 2).  Singh (2011) teaches that rice seeds inoculated with Aulosira fertilissima and Tolypothrix tenuis bacteria exhibited significantly increased shoot and root growth relative to controls.  (Figures 1 and 2).  
However, Singh (2011) does not teach that the inoculation is a solid coating or that the inoculations contained combinations including an Aulosira or Tolypothrix species or that the rice was field-planted and fertilized with at least 0.1 lb nitrogen fertilizer/acre, that the Tolypothrix species comprises a 16S rRNA having a sequence at least 95% identical to SEQ ID NO:4, 
Singh (2013) teaches fertilizing rice plants with a composite biofertilizer culture of Anabaena, Nostoc, Tolypothrix and Aulosira cyanobacterial species.  (p. 130 right col. ¶ 2).  Singh (2013) et al. teaches that rice grown with the cyanobacterium composite culture and additional manure fertilizer at 5t/hectacre exhibited approximately double the yield of controls rice plants.  (p. 131 right col. ¶ 3 – p. 132 right col. ¶ 2, Table 1).  

It would have been prima facie obvious to one of ordinary skill in the art to modify the method of Singh (2011) such that the inoculation is a solid coating and that the inoculations contained combinations including an Aulosira or Tolypothrix species, and cultivating those plants in a field.  One having ordinary skill in the art would have been motivated to do this because Leps et al. teaches that nitrogen-fixing bacteria can be coated onto seeds and Singh (2011) teaches that individually Aulosira or Tolypothrix nitrogen-fixing bacterial species increase shoot and root growth relative to controls in rice plants grown from seeds inoculated with the bacteria and Singh (2013) teaches fertilizing rice plants with a composite biofertilizer culture of Anabaena, Nostoc, Tolypothrix and Aulosira cyanobacterial species for field growth.  In view of these teachings, coating rice seeds with a combined culture comprising both Aulosira and Tolypothrix to form a solid coating on at least part of the seed would have been obvious as a means of providing fertilization to the rice plants that grow from the seeds.  Insofar as Leps et al. teaches coating seeds with bacteria and a biopolymer secreted from the bacteria,, such coating reasonably reads on a coating free of an agriculturally acceptable adjuvant or an agriculturally acceptable excipient.  Coatings free of an agriculturally acceptable adjuvant or an agriculturally acceptable excipient are otherwise obvious in view of the teachings of Leps et al., as Leps et al. teaches that bacteria can be coated onto seeds using no more that polymers secreted from the bacteria.  It is further reasonable to conclude, in view of the teachings of Singh (2013) and Singh Anabaena, Nostoc, Tolypothrix and Aulosira would have been prima facie obvious starting point in view of the teachings of Singh (2013), without evidence to the contrary.  
GenBank Accession AB325535 provides evidence that Tolypothrix tenuis comprises a 16s rRNA gene that shares greater than 95% identity with the instant SEQ ID NO:4 as shown in the following alignment:
Score
Expect
Identities
Gaps
Strand
669 bits(362)
0.0
392/406(97%)
4/406(0%)
Plus/Plus

Query  1    CGAAAGCCTGACGGAGCAATACCGCGTGAGGGAGGAAGGCTCTTGGGTTGTAAACCTCTT  60
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  321  CGAAAGCCTGACGGAGCAATACCGCGTGAGGGAGGAAGGCTCTTGGGTTGTAAACCTCTT  380

Query  61   TTCTCAGGGAAGAATTAAATGACGGTACCTGAGGAATAAGCATCGGCTAACTCCGTGCCA  120
            ||||||||||||||  ||||||||||||||||||||||||||||||||||||||||||||
Sbjct  381  TTCTCAGGGAAGAAAAAAATGACGGTACCTGAGGAATAAGCATCGGCTAACTCCGTGCCA  440

Query  121  GCAGCCGCGGTAATACGGAGGATGCAAGCGTTATCCGGAATGATTGGGCGTAAAGCGTCC  180
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  441  GCAGCCGCGGTAATACGGAGGATGCAAGCGTTATCCGGAATGATTGGGCGTAAAGCGTCC  500

Query  181  GCAGGTGGCTATGTAAGTCTGCTGTTAAAGAATCTGGCTCAACCAGATAAAGGCAGTGGA  240
            ||||||||||||||||||||||||||||||| |  |||||||||  ||||  ||||||||
Sbjct  501  GCAGGTGGCTATGTAAGTCTGCTGTTAAAGAGTGAGGCTCAACCTCATAAGAGCAGTGGA  560

Query  241  AACTACATGGCTAGAGTGCGTTCGGGGCAGAGGGGAATTTCCTGGTGTAGCGGTGAAATG  300
            |||||||| ||||||||||||||||||||||||| || ||||||||||||||||||||||
Sbjct  561  AACTACATAGCTAGAGTGCGTTCGGGGCAGAGGG-AA-TTCCTGGTGTAGCGGTGAAATG  618

Query  301  CGTAGAGATCAGGA-GAACACCGGT-GCGAAAGCGCTCTGCTAGGCCGCAACTGACACTG  358
            |||||||||||||| |||||||||| ||||||||||||||||||||||||||||||||||
Sbjct  619  CGTAGAGATCAGGAAGAACACCGGTGGCGAAAGCGCTCTGCTAGGCCGCAACTGACACTG  678

Query  359  AGGGACGAAAGCTAGGGGAGCGAATGGGATTAGATACCCCAGTAGT  404
            ||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  679  AGGGACGAAAGCTAGGGGAGCGAATGGGATTAGATACCCCAGTAGT  724

.  
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, et al. (Antonie Van Leeuwenhoek 100.4 (2011): 557-568) in view of Singh, et al. (Rice Science 20.2 (2013): 129-138) and Leps et al. (US 5113619 A), as applied to Claims 1-4, 16, 24, 30, 32, 40, 44, 59, 61, 63 above and further in view of Gago et al. (US 4735017 A).
Applicant claims a treated monocot plant seed comprising a solid coating on at least a portion of an outer surface of the seed, the coating comprising cyanobacteria comprised of an Aulosira species and a Tolypothrix species, wherein a list of additional properties in the alternative applies including (1) the coating is free of an agriculturally acceptable adjuvant and/or an agriculturally acceptable excipient (Claim 1), the treated monocot plant seed of claim 1, wherein the coating comprises the adjuvant and/or the excipient in an amount of at least 0.001 gram per gram of seed (Claim 12), the treated monocot plant seed of claim 1, wherein the coating further comprises the cyanobacterium in an amount from about 0.001 g to about 0.15 gram per gram of seed (Claim 13), the treated monocot plant seed of claim 13, wherein the coating further comprises the cyanobacterium in an amount less than 0.08, 0.09. 0.10, 0.11, 0.12, 0.13, or 0.14 gram per gram of seed (Claim 14).
The teachings of Singh (2011), Singh (2013) and Leps et al. as they are applied to claims 1-4, 16, 24, 30, 32, 40, 44, 59, 61, 63 above and are incorporated herein by reference.  The combined references do not teach that the coating comprises the adjuvant and/or the excipient in an amount of at least 0.001 gram per gram of seed, that the coating further comprises the cyanobacterium in an amount from about 0.001 g to 
Gago et al. teaches a method of coating seeds wherein coated seeds comprising a coating comprising a polyester and other additives including beneficial bacteria, wherein the weight of the coating composition equals 0.01 to 100% of the weight of the uncoated seeds, and the coating composition contains from 80 to 100% by weight polyester, and wherein the weight of the coating composition equals 0.5 to 100 times the weight of the uncoated seeds or wherein the weight of the coating composition equals 0.01 to 200% by weight of the uncoated seeds.  (Claims 1,2,5-7).  
It would have been prima facie obvious to one of ordinary skill in the art to modify the seeds and methods rendered obvious by the teachings of Singh (2011), Singh (2013) and Leps et al. such that the coating comprises the adjuvant and/or the excipient in an amount of at least 0.001 gram per gram of seed, that the coating further comprises the cyanobacterium in an amount from about 0.001 g to about 0.15 gram per gram of seed or that the coating further comprises the cyanobacterium in an amount less than 0.14 gram per gram of seed.  One having ordinary skill in the art would have been obvious to do so because Gago et al. teaches that seed coatings can comprise an adjuvant and/or the excipient in an amount ranging from 0.01 to 200% the weight of the uncoated seeds, which would include a weight of, for example, 50% of the seed, and that such coating would be 80 to 100% by weight polyester and up to 20% by weight other additives including beneficial bacteria.  The average rice grain weighs about 25mg and per this example by the teachings of Gago et al., a 50% weight coating would weigh 12.5mg with about 0 to 2.5mg (0.0025g) being other materials such as beneficial 
Applicant is encouraged to call Examiner to discuss amendments or showings that may be helpful in identifying patentable subject matter, particularly with respect to specific combinations of bacteria used in the seed coating.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 12-14, 16, 24, 30, 32, 40, 44, 59, 61, 63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 12-14, 16, 24, 30, 32, 40, 44, 59, 61, 63  of copending Application No.16/139314 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter and recite the same limitations of the instant Application in parallel, except that the copending application is directed to dicot seeds instead of monocot seeds.  Given that the overwhelming majority of crop species are either monocots (such as rice) or dicots .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHARLES LOGSDON/           Examiner, Art Unit 1662